             Case 20-11662-KBO   Doc 157-2   Filed 06/29/20   Page 1 of 17




                                    EXHIBIT A

                                  Proposed Order




26709575.1
                          Case 20-11662-KBO              Doc 157-2        Filed 06/29/20         Page 2 of 17




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                            )
             In re:                                                         )   Chapter 11
                                                                            )
             GNC HOLDINGS, INC., et al.,                                    )   Case No. 20-11662 (KBO)
                                                                            )
                             Debtors.1                                      )   (Jointly Administered)
                                                                            )
                                                                            )   Docket Ref. No. ___

                                            FOURTH (4TH) OMNIBUS
                                   ORDER (A) AUTHORIZING REJECTION
                                OF CERTAIN UNEXPIRED LEASES EFFECTIVE
                           AS OF JUNE 29, 2020 AND (B) GRANTING RELATED RELIEF


                      Upon the motion (the “Motion”)2 of the Debtors for an order (this “Order”), (a) authorizing

         the Debtors to reject certain unexpired leases of nonresidential real property (each, a “Rejection

         Lease,” and collectively, the “Rejection Leases”), a list of which is annexed as Schedule 1 hereto,

         effective as of June 29, 2020 (the “Rejection Date”); and (b) authorizing the Debtors to abandon

         the Remaining Property located at the Premises as of the Rejection Date; and this Court having

         reviewed the Motion; and this Court having determined that the relief requested in the Motion is

         in the best interests of the Debtors, their estates, their creditors, and other parties in interest; and

         this Court having jurisdiction to consider the Motion and the relief requested therein in accordance

         with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United


         1
                The debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s United States federal tax
                identification number, if applicable, or other applicable identification number, are: GNC Holdings, Inc. (6244);
                GNC Parent LLC (7572); GNC Corporation (5170); General Nutrition Centers, Inc. (5168); General Nutrition
                Corporation (4574); General Nutrition Investment Company (3878); Lucky Oldco Corporation (7141); GNC
                Funding, Inc. (7837); GNC International Holdings, Inc. (9873); GNC China Holdco, LLC (0004); GNC
                Headquarters LLC (7550); Gustine Sixth Avenue Associates, Ltd. (0731); GNC Canada Holdings, Inc. (3879);
                General Nutrition Centres Company (0939); GNC Government Services, LLC (2295); GNC Puerto Rico
                Holdings, Inc. (4559); and GNC Puerto Rico, LLC (7234). The debtors’ mailing address is 300 Sixth Avenue,
                Pittsburgh, Pennsylvania 15222.
         2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                Motion.
26709575.1
                     Case 20-11662-KBO           Doc 157-2      Filed 06/29/20      Page 3 of 17




         States District Court for the District of Delaware dated as of February 29, 2012; and consideration

         of the Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b)(2);

         and this Court having authority to enter a final order consistent with Article III of the United States

         Constitution; and venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and it

         appearing that proper and adequate notice of the Motion has been given and that no other or further

         notice is necessary; and upon all of the proceedings before this Court; and after due deliberation

         thereon; and good and sufficient cause appearing therefor, it is hereby

                        ORDERED, ADJUDGED AND DECREED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and Bankruptcy Rule

         6006, the Rejection Leases identified in Schedule 1 attached hereto, to the extent not already

         terminated in accordance with their applicable terms or upon agreement of the parties, are hereby

         rejected effective as of the Rejection Date.

                3.      The Debtors are authorized, but not directed, to abandon the Remaining Property that

         is owned by the Debtors and located on the Premises and all such property is deemed abandoned

         effective as of the Rejection Date. The Landlords to each Rejection Lease are authorized to dispose

         of the abandoned Remaining Property without liability to the Debtors or any third party and, to the

         extent applicable, the automatic stay is modified to allow such disposition.

                4.      Nothing herein shall prejudice any party’s rights to assert that the Rejection Leases

         are not, in fact, executory within the meaning of section 365 of the Bankruptcy Code.

                5.      Any proofs of claim for damages in connection with the rejection of the Rejection

         Leases, if any, shall be filed on or before the later of (a) the claims bar date established by the

         Court in these Chapter 11 Cases, if any, and (b) thirty (30) days after entry of this Order.


26709575.1

                                                           2
                       Case 20-11662-KBO           Doc 157-2      Filed 06/29/20      Page 4 of 17




                 6.        Nothing in the Motion or this Order, shall be construed as: (i) an admission as to

         the validity of any claim against any Debtor or the existence of any lien against the Debtors’

         properties; (ii) a waiver of the Debtors’ rights to Dispute any claim or lien on any grounds; (iii) a

         promise to pay any claim; or (iv) an implication or admission that any particular claim would

         constitute an allowed claim. Nothing contained in this Order shall be deemed to increase, decrease,

         reclassify, elevate to an administrative expense status, or otherwise affect any claim to the extent

         it is not paid.

                 7.        The requirements set forth in Bankruptcy Rules 6006 and 6007 are satisfied.

                 8.        This Court shall retain jurisdiction with respect to all matters arising from or related

         to the implementation and/or interpretation of this Order.




26709575.1

                                                              3
                                 Case 20-11662-KBO           Doc 157-2    Filed 06/29/20     Page 5 of 17




                                                                  Schedule 1

                  Store   Counterparty Landlord and Address               Debtor Counterparty                  Leased Location
                   No.
                                    Century Investment
                                    Century Center LLC                                                          Century Center
             1.    14          c/o Century Investment Co.             General Nutrition Corporation           353 Memorial Blvd
                                181 Park Avenue, Suite 1                                                     West Springfield, MA
                              West Springfield, MA 01089
                          WC Manhattan Place Property, LLC
                                                                                                                 Almeda Mall
                                PW Almeda Owner, LLC
             2.    25                                                 General Nutrition Corporation           12200 Gulf Freeway
                           1177 West Loop South, Suite 1670
                                                                                                                 Houston, TX
                                    Houston, TX 77027
                            Brookfield Property Partners L.P.
                                   Park City Center LLC                                                         Park City Center
             3.    35     c/o Brookfield Property Partners L.P.       General Nutrition Corporation           581 Park City Center
                             350 N. Orleans Street, Suite 300                                                    Lancaster, PA
                                     Chicago, IL 60654
                                   The Cafaro Company
                                                                                                                  Kennedy Mall
                                    Kennedy Mall, LTD
             4.    37                                                 General Nutrition Corporation         555 John F Kennedy Road
                                  2445 Belmont Avenue
                                                                                                                  Dubuque, IA
                                 Youngstown, OH 44504
                           Stockbridge Courtland Center, LLC                                                    Courtland Center
             5.    41               27550 Hoover Road                 General Nutrition Corporation            4190 East Court St
                                     Warren, MI 48093                                                             Burton, MI
                                 Starwood Retail Partners
                                                                                                                Westland Mall
                              Starwood Retail Partners LLC
             6.    50                                                 General Nutrition Corporation          1675 West 49th Street
                           One East Wacker Drive, Suite 3600
                                                                                                                 Hialeah, FL
                                     Chicago, IL 60601
                              Washington Prime Group Inc.
                                                                                                               Southern Park Mall
                                     Simon Capital, GP
             7.    55                                                 General Nutrition Corporation              7401 Market St
                                   180 East Broad Street
                                                                                                                Youngstown, OH
                                   Columbus, OH 43215
                                  Simon Property Group                                                         Smith Haven Mall
             8.    60          225 West Washington Street             General Nutrition Corporation          110 Smith Haven Mall
                                  Indianapolis, IN 46204                                                        Lake Grove, NY




26709575.1
                                     Case 20-11662-KBO          Doc 157-2   Filed 06/29/20     Page 6 of 17




                   Store     Counterparty Landlord and Address              Debtor Counterparty                  Leased Location
                    No.
                                            Macerich                                                          Kings Plaza Shopping Ctr
             9.     73         401 Wilshire Boulevard, Suite 700        General Nutrition Corporation            5283 Kings Plaza
                                    Santa Monica, CA 90407                                                         Brooklyn, NY
                                     Simon Property Group                                                         Cape Cod Mall
             10.    85             225 West Washington Street           General Nutrition Corporation           769 Iyanough Road
                                     Indianapolis, IN 46204                                                        Hyannis, MA
                                     Simon Property Group                                                         Southridge Mall
             11.    110            225 West Washington Street           General Nutrition Corporation            5300 S 76th Street
                                     Indianapolis, IN 46204                                                        Greendale, WI
                                       Taubman Company
                                                                                                                 City Creek Center
                                  Creek Center Associates, LLC
             12.    147                                                 General Nutrition Corporation             51 South Main St
                                        50 South Main St.
                                                                                                                 Salt Lake City, UT
                                    Salt Lake City, UT 84101
                                              URW
                           Westfield America Limited Partnership, and
                           EWH Escondido Associates, L.P. and North                                         Westfield North County
             13.    159                  County Fair LP                 General Nutrition Corporation     200 East Via Rancho Parkw
                                       c/o Westfield, LLC                                                      Escondido, CA
                               2049 Century Park East, 41st Floor
                                     Los Angeles, CA 90067
                                      Namdar Realty Group
                                    Steadfast Sunrise V LLC
                                                                                                                    Sunrise Mall
                             c/o Steadfast Commercial Mgt Co. Inc.
             14.    163                                                 General Nutrition Corporation            6073 Sunrise Mall
                            Attn: Ana Marie Del Rio & Lisa Whitney
                                                                                                                 Citrus Heights, CA
                                       18100 Von Karmam
                                        Irvine, CA 92612
                                      Quantum Companies
                           GB Mall Limited Partnership c/o Quantum                                                Beltway Plaza
             15.    166                    Companies                    General Nutrition Corporation          6080 Green Belt Road
                                      4812 Del Ray Avenue                                                         Greenbelt, MD
                                      Bethesda, MD 20814
                                     Simon Property Group                                                         Livingston Mall
             16.    178            225 West Washington Street           General Nutrition Corporation         112 Eisenhower Parkway
                                     Indianapolis, IN 46204                                                        Livingston, NJ


                                                                        2


26709575.1
                                   Case 20-11662-KBO        Doc 157-2   Filed 06/29/20    Page 7 of 17




                   Store   Counterparty Landlord and Address            Debtor Counterparty                  Leased Location
                    No.
                                    Namdar Realty Group
                                                                                                              Concord Mall
                            Namdar Realty Group (Concord Mall)
             17.    190                                            General Nutrition Corporation            4737 Concord Pike
                               150 Great Neck Road, Suite 304
                                                                                                             Wilmington, DE
                                   Great Neck, NY 11021
                                Washington Prime Group Inc.
                                                                                                     Northtown Shopping Center
                              Glimcher Northtown Venture, LLC
             18.    204                                            General Nutrition Corporation         275 Northtown Dr
                                    180 East Broad Street
                                                                                                            Blaine, MN
                                    Columbus, OH 43215
                                Washington Prime Group Inc.
                                                                                                               Lindale Mall
                                      Lindale Mall, LLC
             19.    208                                            General Nutrition Corporation            4444 First Ave N E
                                    180 East Broad Street
                                                                                                             Cedar Rapids, IA
                                    Columbus, OH 43215
                                Washington Prime Group Inc.
                                                                                                         Northwoods Mall
                             Northwoods Development Company
             20.    224                                            General Nutrition Corporation     2200 War Memorial Drive
                                    180 East Broad Street
                                                                                                            Peoria, IL
                                    Columbus, OH 43215
                                    Namdar Realty Group
                           Fashion Square Realty LLC c/o Namdar                                            Fashion Square Mall
             21.    226                 Realty Group               General Nutrition Corporation         4724 Fashion Square Mall
                              150 Great Neck Road, SUITE 304                                                   Saginaw, MI
                                   Great Neck, NY 11021
                                            URW
                                                                                                          Westfield South Shore
                                Westland South Shore Mall, LP
             22.    232                                            General Nutrition Corporation          1701 Sunrise Highway
                              2049 Century Park East, 41st Floor
                                                                                                             Bay Shore, NY
                                   Los Angeles, CA 90067
                                          Macerich                                                   Southpark Shopping Center
             23.    245       401 Wilshire Boulevard, Suite 700    General Nutrition Corporation           4600 16 Street
                                  Santa Monica, CA 90407                                                    Moline, IL
                              CBL & Associates Properties, Inc.
                                     Volusia Mall, LLC
                                                                                                           Volusia Mall
                           c/o CBL & Associates Management, Inc.
             24.    277                                            General Nutrition Corporation     1700 W Internatl Sdwy Blv
                                    CBL Center Suite 500
                                                                                                        Daytona Beach, FL
                                  2030 Hamilton Place Blvd
                                   Chattanooga, TN 37421


                                                                   3


26709575.1
                                    Case 20-11662-KBO        Doc 157-2   Filed 06/29/20    Page 8 of 17




                   Store    Counterparty Landlord and Address            Debtor Counterparty                 Leased Location
                    No.
                                   Starwood Retail Partners
                                                                                                              Southlake Mall
                                Starwood Retail Partners LLC
             25.    285                                             General Nutrition Corporation           2014 Southlake Mall
                             One East Wacker Drive, Suite 3600
                                                                                                              Merrillville, IN
                                      Chicago, IL 60601
                                   Crossroads Retail Group
                           WBCMT-2007 C33 Independence Center,                                              Independence Center
             26.    291                      LLC                    General Nutrition Corporation         18813 East 39th St South
                                  3300 Enterprise Parkway                                                    Independence, MO
                                    Beachwood, OH 44122
                                     PREIT Services, LLC
                                 Cucumber Mall Associates
                                                                                                             Cumberland Mall
                                  c/o PREIT Services LLC
             27.    310                                             General Nutrition Corporation         Delsea Drive & Route 47
                                    200 South Broad Street
                                                                                                               Vineland, NJ
                                    The Bellvue, 3rd Floor
                                   Philadelphia, PA 19102
                                             URW
                                                                                                           Countryside Mall
                                    Countryside Mall, LLC
             28.    314                                             General Nutrition Corporation     27001 Us Highway 19 North
                              2049 Century Park East, 41st Floor
                                                                                                            Clearwater, FL
                                   Los Angeles, CA 90067
                                   Jones Lang LaSalle Inc.                                                   Santa Rosa Mall
             29.    326           200 East Randolph Drive           General Nutrition Corporation         300 Mary Esther Cutoff
                                      Chicago, IL 60601                                                      Mary Esther, FL
                                Washington Prime Group Inc.
                                                                                                             Orange Park Mall
                                   Orange Park Mall, LLC
             30.    340                                             General Nutrition Corporation             1910 Wells Rd
                                     180 East Broad Street
                                                                                                             Orange Park, FL
                                     Columbus, OH 43215
                           Centennial Real Estate Management, LLC                                            Fox Valley Mall
             31.    353    8750 N. Central Expressway, Suite 1740   General Nutrition Corporation         2356 Fox Valley Center
                                       Dallas, TX 75231                                                         Aurora, IL
                                    Spinoso Realty Group
                                                                                                               Oakdale Mall
                                     Oakdale Mall II LLC
             32.    369                                             General Nutrition Corporation           3111 E. Main Street
                                       210 Route 4 East
                                                                                                             Johnson City, NY
                                      Paramus, NJ 07652




                                                                    4


26709575.1
                                   Case 20-11662-KBO        Doc 157-2   Filed 06/29/20    Page 9 of 17




                   Store   Counterparty Landlord and Address            Debtor Counterparty                  Leased Location
                    No.
                                    Simon Property Group                                                   Quaker Bridge Mall
             33.    377          225 West Washington Street        General Nutrition Corporation         150 Quaker Bridge Mall
                                    Indianapolis, IN 46204                                                  Lawrenceville, NJ
                                    The FEIL Organization
                                                                                                           North Riverside Park
                            North Riverside Park Associates, LLC
             34.    380                                            General Nutrition Corporation         7501 West Cermak Road
                                     7501 W Cermak Rd.
                                                                                                           North Riverside, IL
                                      Riverside, IL 60546
                              CBL & Associates Properties, Inc.
                                   JG Winston-Salem, LLC
                                                                                                                Hanes Mall
                           c/o CBL & Associates Management, Inc.
             35.    386                                            General Nutrition Corporation         3320 Silas Creek Parkway
                                     CBL Center Suite 500
                                                                                                           Winston-Salem, NC
                                  2030 Hamilton Place Blvd
                                   Chattanooga, TN 37421
                                    Simon Property Group                                                    Ocean County Mall
             36.    388          225 West Washington Street        General Nutrition Corporation           1201 Hooper Avenue
                                    Indianapolis, IN 46204                                                   Toms River, NJ
                              CBL & Associates Properties, Inc.
                                     Oak Park Mall, LLC
                                                                                                             Oak Park Mall
                           c/o CBL & Associates Management, Inc.
             37.    392                                            General Nutrition Corporation          11161 West 95th Street
                                     CBL Center Suite 500
                                                                                                            Overland Park, KS
                                  2030 Hamilton Place Blvd
                                   Chattanooga, TN 37421
                              CBL & Associates Properties, Inc.
                                    Cherryvale Mall, LLC
                                                                                                             Cherryvale Mall
                           c/o CBL & Associates Management, Inc.
             38.    406                                            General Nutrition Corporation            7200 Harrison Ave
                                     CBL Center Suite 500
                                                                                                              Rockford, IL
                                  2030 Hamilton Place Blvd
                                   Chattanooga, TN 37421
                                           Macerich                                                           Inland Center
             39.    412       401 Wilshire Boulevard, Suite 700    General Nutrition Corporation           154 Inland Center Dr
                                  Santa Monica, CA 90407                                                   San Bernardino, CA




                                                                   5


26709575.1
                                 Case 20-11662-KBO          Doc 157-2   Filed 06/29/20     Page 10 of 17




                   Store   Counterparty Landlord and Address            Debtor Counterparty                   Leased Location
                    No.
                                 Starwood Retail Partners
                                                                                                            Fairlane Towne Center
                              Starwood Retail Partners LLC
             40.    414                                             General Nutrition Corporation          18900 Michigan Avenue
                            One East Wacker Drive, Suite 3600
                                                                                                                 Dearborn, MI
                                     Chicago, IL 60601
                                     Taubman Company
                                                                                                             Sun Valley Mall
                            Sun Valley Shopping Center, LLC
             41.    436                                             General Nutrition Corporation          112A Sun Valley Mall
                                 200 East Long Lake Road
                                                                                                               Concord, CA
                               Bloomfield Hills, MI 48303
                              Pacific Retail Capital Partners
                            Pacific Retail Capital Partners LLC                                                Eastridge Mall
             42.    439               (Eastridge Mall)              General Nutrition Corporation           2200 Eastridge Loops
                           100 N Pacific Coast Hwy, Suite 1925                                                 San Jose, CA
                                  El Selgundo, CA 90245
                                   Simon Property Group                                                     Woodland Hills Mall
             43.    468        225 West Washington Street           General Nutrition Corporation           7021 South Memorial
                                   Indianapolis, IN 46204                                                        Tulsa, OK
                                    Namdar Realty Group
                                  Ithica Mall Realty, LLC                                              The Shops At Ithaca Mall
             44.    481          c/o Namdar Realty Group            General Nutrition Corporation        40 Catherwood Road
                                    150 Great Neck Road                                                      Ithaca, NY
                                   Great Neck, NY 11021
                                    The Cafaro Company
                                                                                                               South Hill Mall
                            The Cafaro Northwest Partnership
             45.    492                                             General Nutrition Corporation             3500 S. Meridian
                                   2445 Belmont Avenue
                                                                                                                Puyallup, WA
                                  Youngstown, OH 44504
                               Merlone Geier Management
                                                                                                      The Commons At Federal Wa
                               Steadfast Commons II, LLC
             46.    500                                             General Nutrition Corporation        1823 South Commons
                                  1928-B south Commons
                                                                                                           Federal Way, WA
                                 Federal Way, WA 98003
                                   GK Development, Inc.
                                                                                                               Ridgmar Mall
                                         Macerich
             47.    501                                             General Nutrition Corporation          2178 Green Oaks Road
                            401 Wilshire Boulevard, Suite 700
                                                                                                              Fort Worth, TX
                                 Santa Monica, CA 90407




                                                                    6


26709575.1
                                    Case 20-11662-KBO         Doc 157-2    Filed 06/29/20     Page 11 of 17




                   Store     Counterparty Landlord and Address             Debtor Counterparty                  Leased Location
                    No.
                                      Simon Property Group                                                      Montgomery Mall
             48.    503            225 West Washington Street          General Nutrition Corporation          712 Montgomery Mall
                                      Indianapolis, IN 46204                                                    North Wales, PA
                                      Simon Property Group                                                      White Oaks Mall
             49.    505            225 West Washington Street          General Nutrition Corporation          2501 W. Wabash Ave.
                                      Indianapolis, IN 46204                                                     Springfield, IL
                                  Kohan Retail Investment Group
                                   Westland Mall Partners, LLC                                                  Westland Mall
             50.    510                c/o GK Development              General Nutrition Corporation          550 South Gear Ave
                                  257 East Main Street, Suite 200                                             West Burlington, IA
                                       Barrington, IL 60010
                                 Brookfield Property Partners L.P.
                                      Mall St. Vincent, LLC                                                     Mall St. Vincent
             51.    514        c/o Brookfield Property Partners L.P.   General Nutrition Corporation          1133 St. Vincent #110
                                  350 N. Orleans Street, Suite 300                                               Shreveport, LA
                                        Chicago, IL 60654
                                         145 Edward LLC
                                                                                                              145 East 116th Street
             52.    547                   4 Meadow Lane                General Nutrition Corporation
                                                                                                                New York, NY
                                      Manhasset, NY 11030
                                        CBRE Group, Inc.
                                                                                                              Mundelein Crossings
                                        Mundelein 83, LLC
             53.    559                                                General Nutrition Corporation            3022 Route 60
                               3201 Old Glenview Road, Suite 235
                                                                                                                Mundelein, IL
                                        Wilmette, IL 60091
                                   Gumberg Asset Management
                                  Southland Mall Properties, LLC                                               Southland Mall
             54.    571    c/o Gumberg Asset Management Corp., 3200    General Nutrition Corporation     20505 South Dixie Highway
                                      North Federal Highway                                                      Miami, FL
                                    Fort Lauderdale, FL 33306
                                  GDA Real Estate Services, LLC
                                    Greenen DeKock Properties                                                   14 W. 8th Street
             55.    575                                                General Nutrition Corporation
                                   12 West 8th Street, Suite 250                                                  Holland, MI
                                        Holland, MI 49423




                                                                       7


26709575.1
                                  Case 20-11662-KBO         Doc 157-2   Filed 06/29/20     Page 12 of 17




                   Store   Counterparty Landlord and Address            Debtor Counterparty                   Leased Location
                    No.
                                       Kidder Matthews                                                 Woodburn Plaza Shopping
                                     Woodbum Plaza LLC                                                         Center
             56.    585                                             General Nutrition Corporation
                                    200 International Way                                                3040 Sprague Lane
                                    Springfield, OR 97477                                                  Woodburn, OR
                              CBL & Associates Properties, Inc.
                               Cary Towne Center Property LLC
                                                                                                             Cary Towne Center
                           c/o CBL & Associates Management, Inc.
             57.    636                                             General Nutrition Corporation            1105 Walnut Street
                                     CBL Center Suite 500
                                                                                                                 Cary, NC
                                  2030 Hamilton Place Blvd
                                    Chattanooga, TN 37421
                               Brookfield Property Partners L.P.                                                 Meadows
             58.    641         350 N. Orleans Street, Suite 300    General Nutrition Corporation           4300 Meadows Lane
                                      Chicago, IL 60654                                                       Las Vegas, NV
                              CBL & Associates Properties, Inc.
                                      Hickory Point, LLC
                                                                                                             Hickory Point Mall
                           c/o CBL & Associates Management, Inc.
             59.    693                                             General Nutrition Corporation          1395 Hickory Point Mall
                                     CBL Center Suite 500
                                                                                                                 Forsyth, IL
                                  2030 Hamilton Place Blvd
                                    Chattanooga, TN 37421
                                           Macerich                                                         Paradise Valley Mall
             60.    695       401 Wilshire Boulevard, Suite 700     General Nutrition Corporation           4550 East Cactus Rd.
                                   Santa Monica, CA 90407                                                       Phoenix, AZ
                                Kohan Retail Investment Group
                                                                                                        Seminole Town Center
                                  Seminole Towne Center LP
             61.    701                                             General Nutrition Corporation      200 Towne Center Circle
                                   200 Towne Center Circle
                                                                                                             Sanford, FL
                                      Sanford, FL 32771
                                     Namdar Realty Group
                                                                                                               Acadiana Mall
                            Namdar Realty Group (Acadiana Mall)
             62.    718                                             General Nutrition Corporation              5725 Johnston
                              150 Great Neck Road, SUITE 304
                                                                                                               Lafayette, LA
                                    Great Neck, NY 11021




                                                                    8


26709575.1
                                   Case 20-11662-KBO          Doc 157-2   Filed 06/29/20     Page 13 of 17




                   Store    Counterparty Landlord and Address             Debtor Counterparty                   Leased Location
                    No.
                                  Urban Retail Properties, LLC
                           Urbancal Oakland Mall, LLC c/o Principal
                                   Real Estate Investors, LLC                                                    Oakland Mall
             63.    773      Attn: CRE Equities Team MRI 623510,      General Nutrition Corporation            422 W 14 Mile Rd
                                         Asset Services                                                            Troy, MI
                                         711 High Street
                                   Des Moines, IA 50392-2010
                                Brookfield Property Partners L.P.                                               Crossroads Mall
             64.    784         350 N. Orleans Street, Suite 300      General Nutrition Corporation          6650 South Westnedge
                                       Chicago, IL 60654                                                          Portage, MI
                               CBL & Associates Properties, Inc.
                               Old Hickory Mall Venture II, LLC
                                                                                                            Old Hickory Mall
                            c/o CBL & Associates Management, Inc.
             65.    799                                               General Nutrition Corporation      2021 North Highland Ave
                                      CBL Center Suite 500
                                                                                                               Jackson, TN
                                    2030 Hamilton Place Blvd
                                     Chattanooga, TN 37421
                                          Thor Equities
                               Thor Gallery at South Dekalb, LLC                                        The Gallery At South Dekalb
             66.    809              c/o Thor Equities, LLC           General Nutrition Corporation        24 South Dekalb Mall
                                 25 West 39th Street 11th Floor                                                Decatur, GA
                                      New York, NY 10018
                                       Taubman Company
                                                                                                                 Fair Oaks Mall
                               Fairfax Company of Virginia, LLC
             67.    820                                               General Nutrition Corporation          11850 U Fair Oaks Road
                                    200 East Long Lake Road
                                                                                                                  Fairfax, VA
                                   Bloomfield Hills, MI 48303
                                Brookfield Property Partners L.P.                                            Quail Springs Mall
             68.    836         350 N. Orleans Street, Suite 300      General Nutrition Corporation      2501 West Memorial Road
                                       Chicago, IL 60654                                                    Oklahoma City, OK
                           Centennial Real Estate Management, LLC                                             Connecticut Post
             69.    843     8750 N. Central Expressway, Suite 1740    General Nutrition Corporation        1201 Boston Post Road
                                        Dallas, TX 75231                                                        Milford, CT
                                            Macerich                                                          Desert Sky Mall
             70.    862        401 Wilshire Boulevard, Suite 700      General Nutrition Corporation       7611 West Thomas Road
                                    Santa Monica, CA 90407                                                      Phoenix, AZ


                                                                      9


26709575.1
                                  Case 20-11662-KBO         Doc 157-2   Filed 06/29/20     Page 14 of 17




                   Store   Counterparty Landlord and Address            Debtor Counterparty                   Leased Location
                    No.
                               Brookfield Property Partners L.P.
                                    Lynnhaven Mall, L.L.C.                                                    Lynnhaven Mall
             71.    874        c/o Brookfield Property REIT Inc.    General Nutrition Corporation           701 Lynnhaven Pkwy
                                350 N. Orleans Street, Suite 300                                             Virginia Beach, VA
                                       Chicago, IL 60654
                                     The Cafaro Company
                                                                                                            Eastwood Mall
                                     The Marion Plaza, Inc.
             72.    923                                             General Nutrition Corporation     5555 Youngstown-Warren Rd
                                5577 Youngstown-Warren Road
                                                                                                              Niles, OH
                                        Niles, OH 44446
                                   Kimco Realty Corporation                                                    Pavilions Place
             73.    971           1621 B South Melrose Drive        General Nutrition Corporation            16420 Beach Blvd
                                        Vista, CA 92081                                                       Westminster, CA
                               Brookfield Property Partners L.P.                                                Tucson Mall
             74.   1032         350 N. Orleans Street, Suite 300    General Nutrition Corporation          4500 North Oracle Road
                                       Chicago, IL 60654                                                        Tucson, AZ
                               Brookfield Property Partners L.P.                                             Willowbrook Mall
             75.   1036         350 N. Orleans Street, Suite 300    General Nutrition Corporation          1658 Willowbrook Mall
                                       Chicago, IL 60654                                                        Houston, TX
                                    Starwood Retail Partners
                                                                                                             Great Northern Mall
                                 Starwood Retail Partners LLC
             76.   1039                                             General Nutrition Corporation          232 Great Northern Mall
                              One East Wacker Drive, Suite 3600
                                                                                                             North Olmsted, OH
                                       Chicago, IL 60601
                                           JBG Smith
                                  CESC Gateway/Square LLC                                              Crystal City Shops @1750
             77.   1048    c/o JBGS/OP Management Services LLC      General Nutrition Corporation       1670 Crystal Sq Arcade
                                4445 Willard Avenue, Suite 400                                               Arlington, VA
                                   Chevy Chase, MD 20815
                                            Macerich                                                          Arden Fair Mall
             78.   1062       401 Wilshire Boulevard, Suite 700     General Nutrition Corporation             1689 Arden Way
                                   Santa Monica, CA 90407                                                     Sacramento, CA




                                                                   10


26709575.1
                                   Case 20-11662-KBO          Doc 157-2    Filed 06/29/20    Page 15 of 17




                   Store    Counterparty Landlord and Address              Debtor Counterparty                 Leased Location
                    No.
                                   United Realty MTA LLC
                                  United Realty M.T.A., LLC                                                    Crystal River Mall
             79.   1076            Attn: Francis Ducharme             General Nutrition Corporation            1801 Nw Hwy 19
                                  Office A-2925 N Greenfield                                                   Crystal River, FL
                                      Phoenix, AZ 85016
                                    Jones Lang LaSalle Inc.                                                     Winward Mall
             80.   1098            200 East Randolph Drive            General Nutrition Corporation          46056 Kam Highway
                                       Chicago, IL 60601                                                         Kaneohe, HI
                                      Craig Realty Group                                                        East Hills Mall
             81.   1111        4100 MacArthur Blvd., Suite 100        General Nutrition Corporation           3700 Frederick Ave
                                  Newport Beach, CA 92660                                                       St. Joseph, MO
                                 Phillips Edison and Company
                                                                                                               Laguna 99 Plaza
                            Laguna Station LLC c/o Phillips Edison
             82.   1124                                               General Nutrition Corporation          8451 Elk Grove Blvd
                                    11501 Northlake Drive
                                                                                                                Elk Grove, CA
                                     Cincinnati, OH 45249
                                 Regency Centers Corporation
                            Equity One JV Sub Northborough, LLC                                              Northborough Crossing
             83.   1135         Attn: Lease Admin/Legal Dept          General Nutrition Corporation            9113 Shops Way
                               One Independent Drive, Suite 114                                               Northborough, MA
                                    Jacksonville, FL 32202
                                  Clifton Realty Management
                                                                                                         Yorktown Shopping Center
                                    YTC Mall Owner LLC
             84.   1169                                               General Nutrition Corporation         203 Yorktown S/C
                           100 N. Pacific Coast Highway, Suite 1925
                                                                                                               Lombard, IL
                                    El Segundo, CA 90245
                                           Macerich                                                          Scottsdale Fashion Sq
             85.   1219       401 Wilshire Boulevard, Suite 700       General Nutrition Corporation          7014 E Camelback Rd
                                   Santa Monica, CA 90407                                                       Scottsdale, AZ
                                             URW
                                                                                                             Westfield Palm Desert
                           WEA Palm Desert, LP c/o Westfield, LLC
             86.   1251                                               General Nutrition Corporation           72840 Highway Iii
                              2049 Century Park East, 41st Floor
                                                                                                               Palm Desert, CA
                                   Los Angeles, CA 90067




                                                                      11


26709575.1
                                     Case 20-11662-KBO           Doc 157-2     Filed 06/29/20    Page 16 of 17




                   Store     Counterparty Landlord and Address                 Debtor Counterparty                 Leased Location
                    No.
                                Brookfield Property Partners L.P.
                               Stonestown Shopping Center, L.P.                                                   Stonestown Galleria
             87.   1255       c/o Brookfield Property Partners L.P.       General Nutrition Corporation            3251 20th Avenue
                                 350 N. Orleans Street, Suite 300                                                  San Francisco, CA
                                        Chicago, IL 60654
                                 Cushman & Wakefield / PICOR
                                                                                                             Sunrise Village Shopping
                                Sunrise Village Investors, L.L.C.
             88.   1348                                                   General Nutrition Corporation      4776 East Sunrise Drive
                                     2730 E. Broadway Blvd
                                                                                                                   Tucson, AZ
                                        Tucson, AZ 85716
                                Brookfield Property Partners L.P.                                              Towson Town Center
             89.   1352          350 N. Orleans Street, Suite 300         General Nutrition Corporation      825 Dulaney Valley Road
                                        Chicago, IL 60654                                                          Towson, MD
                                 Paul Property Management, LP                                                  Curry Hollow Center
             90.   1379              306 Curry Hollow Road                General Nutrition Corporation      314 1/2 Curry Hollow Dr
                                    Pleasant Hills, PA 15236                                                    Pleasant Hills, PA
                                      Namdar Realty Group
                           Namdar Realty Group (Wiregrass Commons                                            Wiregrass Commons Mall
             91.   1395                       Mall)                       General Nutrition Corporation         900 Common Ave
                                150 Great Neck Road, Suite 304                                                     Dothan, AL
                                     Great Neck, NY 11021
                                      Woodmont Company
                           Frederick J. Meno, solely in his capacity as                                              Mckinley Mall
             92.   1420      Receiver c/o The Woodmont Company            General Nutrition Corporation          3601 Mckinley Parkway
                                       2100 West 7th Street                                                           Buffalo, NY
                                      Fort Worth, TX 76107
                                Brookfield Property Partners L.P.
                                      Columbia Mall L.L.C.                                                          Columbia Mall
             93.   1421       c/o Brookfield Property Partners L.P.       General Nutrition Corporation           2300 Bernadette Dr.
                                 350 N. Orleans Street, Suite 300                                                   Columbia, MO
                                        Chicago, IL 60654
                                          Tabani Group
                                                                                                                      Village Mall
                                      T Danville Mall, LLC
             94.   1425                                                   General Nutrition Corporation            2917 Vermillion St
                                 1660 Dallas Parkway Suite 300
                                                                                                                      Danville, IL
                                        Dallas, TX 75248


                                                                          12


26709575.1
                                 Case 20-11662-KBO         Doc 157-2   Filed 06/29/20     Page 17 of 17




                   Store   Counterparty Landlord and Address           Debtor Counterparty                Leased Location
                    No.
                                  J.J. Gumberg Company
                                  Northtowne Associates                                                   Northtowne Mall
             95.   1427                JJ Gumberg Co.              General Nutrition Corporation          1500 N Clinton St
                                     1051 Brinton Road                                                      Defiance, OH
                                   Pittsburgh, PA 15221
                                  Simon Property Group                                                 Town Center At Cobb
             96.   1434        225 West Washington Street          General Nutrition Corporation      400 Earnest Barrett Pkwy
                                  Indianapolis, IN 46204                                                   Kennesaw, GA
                                 Jones Lang LaSalle Inc.
                                                                                                        Eden Prairie Center
                                CAPREF Eden Prairie LLC
             97.   1440                                            General Nutrition Corporation      8251 Flying Cloud Drive
                             8333 Douglas Avenue, Suite 975
                                                                                                         Eden Prairie, MN
                                      Dallas, TX 75225
                                   Colonial Mall Temple
                                 Marley Station Mall LLC                                                   Marley Station
             98.   1444    c/o Colonial Commercial Real Estate     General Nutrition Corporation     7900 Governor Ritchie Hwy
                                 3228 Collinsworth Street                                                 Glen Burnie, MD
                                  Fort Worth, TX 76107
                                   Sterling Organization
                                SVAP Golf Mill Retail, LP                                             Golf Mill Shopping Center
             99.   1448              Attn: Greg Moross             General Nutrition Corporation        247 Golf Mill Center
                           340 Royal Poimciana Way, Suite 316                                                 Niles, IL
                                  Palm Beach, FL 33480




                                                                  13


26709575.1
